982 A.2d 277 (2009)
118 Conn.App. 53
Dave Anthony HALL
v.
COMMISSIONER OF CORRECTION.
No. 30213.
Appellate Court of Connecticut.
Argued October 21, 2009.
Decided November 17, 2009.
Deren Manasevit, special public defender, for the appellant (petitioner).
Richard K. Greenalch, Jr., special deputy assistant state's attorney, with whom, on the brief, were Matthew C. Gedansky, state's attorney, and Brenda Hans, deputy assistant state's attorney, for the appellee (respondent).
FLYNN, C.J., and HARPER and DUPONT, Js.
PER CURIAM.
The petitioner, Dave Anthony Hall, appeals following the habeas court's denial of his petition for certification to appeal from that court's judgment denying his amended petition for a writ of habeas corpus. On appeal, the petitioner claims that the court (1) abused its discretion in denying his petition for certification to appeal and (2) improperly failed to conclude that his trial counsel had rendered ineffective assistance.
Following our review of the record and briefs, and after considering the oral arguments of the parties, we conclude that the petitioner has failed to demonstrate that the court abused its discretion in denying *278 his petition because he has not shown that the issues involved in his appeal are debatable among jurists of reason, that a court could resolve them in a different manner or that the questions raised are adequate to deserve encouragement to proceed further. See Lozada v. Deeds, 498 U.S. 430, 431-32, 111 S.Ct. 860, 112 L.Ed.2d 956 (1991); Simms v. Warden, 230 Conn. 608, 616, 646 A.2d 126 (1994).
The appeal is dismissed.